Citation Nr: 0719747	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability as secondary to the service-connected left knee 
ligament laxity and the service-connected degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1981 to Mach 
1982 and from February 1985 to June 1987.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2005 from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Denver, Colorado, which denied entitlement to service 
connection for a right shoulder disability as secondary to 
the service-connected left knee and lumbar spine disabilities 
and determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
right knee disability.  The March 2005 rating decision also 
denied entitlement to an increased ratings for the lumbar 
spine disability and the left knee disability, and denied 
entitlement to service connection for a cervical spine 
disability.  Service connection for patellofemoral syndrome 
and chondromalacia of the left knee was granted and a 10 
percent rating was assigned from March 19, 2004.  The veteran 
only appealed the issues of entitlement to service connection 
for a right shoulder disability as secondary to the service-
connected left knee and lumbar spine disabilities and whether 
new and material evidence had been received to reopen the 
claim for service connection for a right knee disability.    

Although the RO reopened the claim in the April 2006 
statement of the case, the Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.  The Board can 
make an initial determination as to whether evidence is "new 
and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).    

The veteran presented testimony at a videoconference Board 
hearing before the undersigned Veterans Law Judge in March 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the videoconference hearing before the Board in March 
2007, the veteran testified that he injured his right 
shoulder and right knee after falling due to the service-
connected left knee and lumbar spine disabilities.  He stated 
that his leg gave out and he fell and was injured.  The 
veteran stated that he was treated at the Alamosa Hospital.  
A March 2004 VA treatment record indicates that the veteran 
was treated for the right shoulder injury in 2003 at the 
Alamosa VA.  The veteran's records from the Alamosa Hospital 
are not associated with the claims folder and it does not 
appear that VA made an attempt to obtain such records.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
Regarding claims to reopen, VA is obligated to assist the 
claimant in obtaining relevant records, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d).  
VA's duty to assist the veteran mandates further action to 
obtain the veteran's medical records of treatment of the 
right shoulder disability and the right knee disability from 
the Alamosa Hospital.  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The record shows that the veteran receives treatment for his 
right shoulder and right knee disabilities at the VA medical 
facilities in Lakewood and Denver, Colorado.  The Board finds 
that the RO should make an attempt and obtain the VA 
treatment records from these facilities dated from January 
2003 to March 2004 and from June 2006.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the address and location of the 
Alamosa Hospital.  After obtaining the 
necessary release, the RO/AMC should 
obtain all medical records showing 
treatment for a right shoulder disability 
and a right knee disability from the 
Alamosa Hospital dated in 2003.  

2.  The RO/AMC should obtain all 
records of the veteran's treatment for 
a right shoulder disability and a right 
knee disability from the VA medical 
facilities in Lakewood and Denver, 
Colorado, dated from January 2003 to 
March 2004 and from June 2006.  

3.  Then, the AMC/RO should readjudicate 
the issues on appeal.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



